UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):January 29, 2010 Resource America, Inc. (Exact name of registrant as specified in its chapter) Delaware 0-4408 72-0654145 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) One Crescent Drive, Suite 203 Navy Yard Corporate Center Philadelphia, PA (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: 215-546-5005 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement. The Registrant’s indirect subsidiary, LEAF Financial Corporation, and its wholly owned subsidiary, LEAF Funding, Inc., are borrowers pursuant to a $115 million credit agreement dated as of July 31, 2006 with PNC Bank, National Association (as successor to National City Bank).The parties thereto have entered into an amendment dated as of January 29, 2010 that extends the maturity date of the credit agreement until March 31, 2010.In addition, the amendment reduces the aggregate commitment of the lenders from $115 million to $107.5 million on February 26, 2010 and then to $100 million on March 24, 2010.The amendment adds an affiliate of the borrowers as an additional guarantor.The amendment modifies a covenant pursuant to which LEAF Financial has agreed that it will not make payments with respect to its subordinated indebtedness to the Registrant, which payments are not required under the terms of such subordinated indebtedness.The Registrant is not an obligor or a guarantor under the credit agreement. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Resource America, Inc. Date: February 4, 2010 By: /s/Thomas C. Elliott Name: Thomas C. Elliott Title: Senior Vice President and Chief Financial Officer
